Citation Nr: 1705958	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a testicular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from March 1974 to August 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Columbia, South Carolina, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain new VA medical opinions. The opinion in the Veteran's December 2011 eye conditions examination does not completely discuss his vision on service entrance and separation. Additionally, the examiner concluded that his vision disorder pre-dated service but did not provide an opinion as to whether his vision disorder was aggravated by service. The opinion in the Veteran's October 2012 VA reproductive system conditions examination states that his disorder began in 1974, at which time he was in service, and then later states that the Veteran's disorder less likely than not began in service. Therefore, it is internally inconsistent.

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the December 2011 eye conditions examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA eye conditions examination to obtain an opinion as to the nature and etiology of his disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified right eye disorder existed prior to service and how this is known.

b.  whether each right eye disorder that existed prior to service was not permanently worsened by service and how this is known.

c.  whether each right eye disorder that did not exist prior to service began in service, originally manifested in service, or was caused by any in-service injury, disease, disorder, or event.

The examiner's attention is drawn to the following:

*Service treatment records:

--February 1974 physical examination for service entrance indicating right eye distant vision of 20/light corrected to 20/light, right eye near vision of J-14 corrected to J-14, and refraction testing stating "BY -.50  S. Sch."

--Notes page stating right eye near vision was to J-14+ and corrected to J-14+.

--February 1974 report of medical history where the Veteran indicated that he had vision in both eyes and where it was noted that he wears glasses.

      --March 1974 eyewear prescription.
      
--July 1975 physical examination for service separation indicating right eye distant vision of 20/200 and corrected to 20/50, right eye near vision of 20/100 and corrected to 20/60, refraction testing stating "BY -11.00  S. -1.50  CX 180," and which stated that the Veteran had amblyopia of the right eye.

--Two different versions of a July 1975 report of medical history, both where the Veteran indicated that he had vision in both eyes and one where he indicated both that he did and did not wear glasses or contact lenses and the other where he indicated that he did not wear glasses or contact lenses.

*December 2007 VA treatment note stating that the Veteran reported poor right eye vision due to an injury when he was six years old where a stick was stuck into his eye.

*May 2008 VA ophthalmological consult note stating a history of right eye poor vision since childhood and that the Veteran had an injury as a child, where he was diagnosed with peripheral cortical cataract, large peripapillary scar, and possibly mildly staphylmatous, and where the examiner noted the scar could be traumatic or congenital. 

*May 2009 VA treatment record where the Veteran underwent ophthalmological screening and had low vision in the right eye, a morning glory disc, and where the Veteran reported poor vision since early adulthood and that he had no vision problems during childhood.

*October 2011 VA treatment record stating that the Veteran had right eye low vision, a stable right eye staphyloma/scar, and vision of 20/400.

*December 2011 VA eye conditions examination stating diagnoses of posterior staphyloma and cortical cataracts.

*February 2012 notice of disagreement (NOD) which includes a written statement from the Veteran.

*February 2013 VA Form 9 which includes a written statement from the Veteran.

*December 2016 written statement from the Veteran describing an in-service eye injury.

*Undated VA treatment record stating a diagnosis of retinal staphyloma causing high myopia and significant anisometropia.




2.  Return the file to the VA examiner who conducted the October 2012 male reproductive system conditions examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA male reproductive system examination to obtain an opinion as to the nature and etiology of his disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether any identified testicle disorder began in-service, originally manifested in service, or was caused by any in-service event, injury, disease, or disorder.

The examiner's attention is drawn to the following:

*Service treatment records:

--February 1974 report of medical history and physical examination for service entrance which did not include any indication of a testicular disorder or complaints.

--April 1974 treatment records stating that the Veteran was treated for complaints of painful testicles with pain radiating into the abdomen and that he was given a scrotal support.

--September 1974 treatment records indicating that the Veteran was again treated for abdominal pains and that he indicated they had been going on intermittently for 2-3 months and where a diagnosis of "prob gas" was advanced.

--October 1974 treatment records stating that the Veteran was seen for complaints of penile pain and where he was given a diagnosis of an infection but Gram staining was negative.

--July 1975 physical examination for service separation and two versions of a report of medical history, none of which included any indication of a testicular disorder or complaints.

*April 2003 VA treatment record where the Veteran was seen for complaints of a "bb size thing" in his right testicle that had been there for 27 years and where the examiner noted the presence of a 5-10 millimeter hard nodule on the posterior side of his right testicle.

*May 2003 VA treatment record where the Veteran reported that he first noticed a testicular mass approximately 28 years prior when he had an "infection" and penile edema and then, subsequently, he had multiple "bb" sized lumps including the remaining one that had decreased in size but persisted throughout the years. A sonogram was completed and he was diagnosed with a 6 millimeter-sized right epididymis cyst "long standing by history."

*June 2008 VA treatment record where the Veteran reported a history of testicular tumors since the 1970s but that he was told they were not cancerous.

*October 2012 VA male reproductive system conditions examination report stating that the Veteran had a diagnosis of chronic epididymo-orchitis and that it was first diagnosed in 1974.

*February 2013 VA Form 9 which includes a written statement from the Veteran about the history of his disorder.

*December 2016 written statement from the Veteran describing the history of his disorder.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




